DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claim 3 is objected to because of the following informalities:  with regards to claim 3 there’re should be “there are”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5-7, 9-10, 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atwood (Range Service Manual-Draft-techsupport.pdxrvwholesale.com. (n.d.). Retrieved March 8, 2022, from http://techsupport.pdxrvwholesale.com/wp-content/uploads/2019/03/Atwood-2015-Range-Service-Manual.pdf. (hereinafter Atwood) in view of Bell (US 2019/0346151 A1) and further in view of Wiggins et. al (US 2015/0047623 A1). 
With respect for claim 1 Atwood discloses a vehicle-mounted temperature-controllable oven, comprising:
an oven body [reference character 27 on pp. 18] and an insulating partition plate [see annotated Fig. below], wherein the insulating partition plate is arranged inside the oven body for dividing the oven body into an upper fuel gas baking chamber [reference character 25 on pp. 18] and a lower fuel gas baking chamber [see annotated Fig. below], wherein a moveable plate [see “bi-fold cover” on pp. 20] can be opened upwards is arranged at the top of the oven body, wherein a front door plate [reference character 30 on pp. 18] that can be opened downwards is arranged at the front end of the oven body, and is hinged with the bottom of the oven body, wherein a fuel gas heating device [reference characters 5A-5C on pp. 18], a working platform [see annotated Fig. below] and a baking rack [reference character 1 on pp. 18] are arranged in the upper fuel gas baking chamber, wherein the upper portion of the fuel gas heating device  is covered by the working platform, and the baking rack is erected above the working platform through a supporting frame [see annotated Fig. below], wherein a fuel gas heating apparatus [reference character 34 on pp. 18] is arranged inside the lower fuel gas baking chamber, and a bearing rack [reference character 29 on pp. 18] and a bearing platform [see annotated Fig. below] are respectively arranged above and underneath the fuel gas heating apparatus, wherein the movable cover plate is connected with a glass supporting plate through a hinge [see annotated Fig. below], wherein a control panel [reference character 23 on pp. 18] is arranged above the front door plate, and the control panel is provided with function knobs [reference character 20 on pp. 18].
Atwood does not disclose that the movable plate is glass nor that a chimney trim strip (5) is embedded in the groove of the rear end of the glass supporting plate (4), and a chimney cover (6) is arranged in the middle of the chimney trim strip (5) nor a temperature-control panel (8) used for controlling the baking time and the baking temperature.
Bell discloses an oven that includes a movable glass cover plate [reference characters 32, 36, and 36’ in Fig. 6 and paragraph 0062] that covers the burners. 
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the range taught by Atwood by replacing the movable plate with a glass movable plate, as taught by Bell in order to reduce the overall height of the range when closed and increase the aesthetic appeal of the range.

It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the range taught by Atwood by including the chimney trim strip and chimney cover, as taught by Bell in order to release hot air from the oven cavity in front of the folded lid [paragraph 0065 of Bell].
Wiggins discloses an oven which includes a control panel [reference character 102in Fig. 1] which allows for control over oven temperature, time, and various cooking/cleaning cycles [paragraph 0021].
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the oven taught by Atwood by replacing the oven control knob with the oven control panel taught by Wiggins in order to allow for control over the time, temperature and various cooking/cleaning cycles [paragraph 0021 of Wiggins, as opposed to temperature only.






    PNG
    media_image1.png
    921
    752
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    309
    622
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    368
    748
    media_image3.png
    Greyscale


	With respect to claim 5 Atwood discloses that the movable plate comprises a main cover plate and an auxiliary cover plate, wherein one end of the main cover plate and one end of the auxiliary cover plate are hinged with each other [note the two panels hinged together in the annotated Fig. above].
Atwood does not disclose that the movable plate is glass.
Bell discloses an oven that includes a movable glass cover plate [reference characters 32, 36, and 36’ in Fig. 6 and paragraph 0062] that covers the burners. 

Bell further discloses a chimney trim strip is embedded in the groove of the rear end of the glass supporting plate, and a chimney cover is arranged in the middle of the chimney trim strip [see annotated Fig. below].
With respect to claim 6 Atwood discloses that the middle portion of the front door plate is a transparent glass window [reference character 30 on pp. 19 see “glass insert”].
With respect to claim 7 Atwood further discloses a handle [reference character 30 on pp. 19 see “glass insert”] is arranged at the upper end of the front door plate, and is located above the transparent glass window.
With respect to claims 9 and 14-16 Atwood discloses side trim strips [see annotated Fig. below] respectively arranged on the two sides of the movable cover plate.


    PNG
    media_image4.png
    243
    440
    media_image4.png
    Greyscale


With respect to claim 10 Atwood does not disclose a front trim strip arranged above the control panel.
Bell discloses a front trim strip [see annotated Fig. 6, below] arranged above the control panel.
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the oven taught by Atwood by including the trim strip taught by Bell in order to allow the control panel to be lowered so that the top of the movable plate is flush with the countertop [see Fig. 4 of Bell].

Claims 2-4 and 11-13 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Atwood (Range Service Manual-Draft-techsupport.pdxrvwholesale.com. (n.d.). Retrieved March 8, 2022, from http://techsupport.pdxrvwholesale.com/wp-content/uploads/2019/03/Atwood-2015-Range-Service-Manual.pdf. (hereinafter Atwood) in view of Bell (US 2019/0346151 A1) and further in view of Wiggins et. al (US 2015/0047623 A1) as applied to claim 1 above, and further in view of Oberhomburg (US 7,669,590 B2).
With respect to claim 2 Atwood discloses the fuel gas heating device comprises a fuel gas heater [reference characters 5A-5C on pp. 18], a gas pipe [reference character 10 on pp. 18] connected with the fuel gas heater.
Atwood does not disclose a gas solenoid valve installed on the gas pipe for controlling the communication of the fuel gas.
Oberhomburg discloses a stove including “[t]he usual safety elements for a gas cooking surface such as a thermocouple and a relevant solenoid valve for safety shutdown of the gas burner if a flame goes out…” [column 2 lines 40-43].
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the burner taught b Atwood by including a solenoid valve in the gas line and thermocouples in the burners as taught by Oberhomburg in order for safety shutdown of the gas burner if a flame goes out [column 2 lines 40-43 of Oberhomburg]
With respect to claim 3 Atwood discloses that there are three fuel gas heaters distributed in a triangle shape [see pp. 18].
With respect to claim 4 Atwood discloses that the fuel gas heaters are fixed on the insulating plate partition [see pp. 18].
With respect to claims 11-13 Atwood discloses side trim strips [see annotated Fig. above] respectively arranged on the two sides of the movable cover plate.

Claims 8 and 17 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Atwood (Range Service Manual-Draft-techsupport.pdxrvwholesale.com. (n.d.). Retrieved March 8, 2022, from http://techsupport.pdxrvwholesale.com/wp-content/uploads/2019/03/Atwood-2015-Range-Service-Manual.pdf. (hereinafter Atwood) in view of Bell (US 2019/0346151 A1) and further in view of Wiggins et. al (US 2015/0047623 A1) as applied to claim 1 above, and further in view of Dills (US 3,425,405).
With respect to claim 8 Atwood does not disclose that an illuminating light is mounted on the side wall of the lower fuel gas baking chamber.
 Dills discloses an oven that includes a light [reference character 56 in Fig. 3] mounted on the side wall of the lower fuel gas baking chamber.
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the oven taught by Atwood by including a light on the side wall of the baking chamber, as taught by Dill in order to allow the user to observe food within the oven without having to open the oven door.
With respect to claims 17 Atwood discloses side trim strips [see annotated Fig. above] respectively arranged on the two sides of the movable cover plate.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVEK K SHIRSAT whose telephone number is (571)272-3722. The examiner can normally be reached M-F 9:00AM-5:20AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIVEK K SHIRSAT/              Primary Examiner, Art Unit 3762